
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2.69


GENON ENERGY, INC.
2010 OMNIBUS INCENTIVE PLAN

DIRECTORS' COMPENSATION PROGRAM

2011 RESTRICTED STOCK UNIT AWARD AGREEMENT


To:[Director]:

        As a non-employee member of the GenOn Energy, Inc. (the "Company") Board
of Directors, you are receiving this grant of Restricted Stock Units
("Restricted Stock Units") pursuant to the GenOn Energy, Inc. 2010 Omnibus
Incentive Plan (the "Plan"). This Award Agreement ("Agreement") and the Plan
together govern your rights and set forth all of the conditions and limitations
affecting such rights.

        Terms used in this Agreement that are defined in the Plan will have the
meanings ascribed to them in the Plan. If there is any inconsistency between the
terms of this Agreement and the terms of the Plan, the Plan's terms will
supersede and replace the conflicting terms of this Agreement.

1.Terms.    Pursuant to the terms and conditions of the Plan and this Agreement,
you have been granted Restricted Stock Units as outlined below:

Grant Date:

 

May 5, 2011

Number of Restricted Stock Units:

 

                

2.Vesting.    The Restricted Stock Units vest on the Grant Date (the "Vesting
Date") with settlement governed by the provisions set forth in Section 4 below.

3.Book Entry Account.    Within a reasonable time after the date of this
Agreement, the Company shall instruct its transfer agent or stock plan
administrator to establish a book entry account representing the Restricted
Stock Units in your name effective as of the Grant Date, provided that the
Company shall retain control of such account until the Restricted Stock Units
have become vested in accordance with this Agreement and shares of Common Stock
have been issued or cash paid in settlement of the Restricted Stock Units.

4.Distribution of Restricted Stock Units.    

(a)Distribution.    Unless otherwise provided in subsections (b) and (c) below,
you shall receive one share of Common Stock in satisfaction of each vested
Restricted Stock Unit credited to your account, which shall be registered in
your name and transferable by you within 90 days after the date your service as
a Company director ends.

(b)Deferred Distribution.    Subsection (a) notwithstanding, prior to or as of
December 31st of the calendar year ending prior to the calendar year during
which your services commence for which this Award is granted, you may
irrevocably elect to have all or a portion of the Restricted Stock Units subject
to this Agreement:

(i)paid in five (5) substantially equal annual installments commencing in the
calendar year immediately following the calendar year during which you terminate
service as a member of the Board, commencing as soon as practicable after
June 30 but no later than December 28, with the remaining installments made in
each of the four subsequent calendar years; or

(ii)paid in a lump sum in any one of the first through fifth calendar years
following the calendar year during which you terminate service as a member of
the Board, commencing as soon as practicable after June 30 but no later than
December 28.

1

--------------------------------------------------------------------------------



(c)Cash Election.    Prior to the end of the calendar year prior to the calendar
year in which the Restricted Stock Units are granted, regardless of whether the
Award is paid in a lump sum or installments, you may elect (on the form
prescribed by the Company) that the Company pay you up to 33% of the Fair Market
Value of the Restricted Stock Units in cash to be settled at the same time as
the stock-settled units.



5.Stockholder Rights; Dividend Equivalents.    The Restricted Stock Units do not
confer on you any rights of a stockholder of the Company unless and until shares
of Common Stock are in fact issued to you in connection with the vested
Restricted Stock Units. However, if and when cash dividends or other cash
distributions are paid or distributed with respect to the Common Stock while the
Restricted Stock Units are outstanding, the dollar amount of such dividends or
distributions with respect to the number of shares of Common Stock then
underlying the Restricted Stock Units shall be reflected in your account. Any
such cash dividends or other cash distributions shall vest and be paid in cash
if and at such times the underlying Restricted Stock Units are paid.

6.Transferability.    No rights granted under this Agreement can be assigned or
transferred, whether voluntarily or involuntarily, by operation of law or
otherwise, except by will or the laws of descent and distribution. In the event
of any transfer or assignment of rights granted under this Agreement in
accordance with this Section 6, the person or persons, if any, to whom such
rights are transferred by will or by the laws of descent and distribution shall
be treated after your death the same as you under this Agreement. Any attempted
transfer or assignment of rights under this Agreement prohibited under this
Section 6 shall be null and void.

7.Change in Control.    Upon a Change in Control, you will receive one share of
the Company's Common Stock in satisfaction of each vested Restricted Stock Unit
credited to your account or, to the extent you elected to receive up to
one-third of your Restricted Stock Units in cash, a cash payment equal to the
Fair Market Value (as defined in the Plan) of the cash-settled Restricted Stock
Units.

8.Code Section 409A.    The Restricted Stock Units granted under this Agreement
are intended to comply with or be exempt from Code Section 409A, and ambiguous
provisions of this Agreement, if any, shall be construed and interpreted in a
manner consistent with such intent. Accordingly, (i) no adjustment to the Award
pursuant to Section 15 of the Plan and (ii) no substitutions of the benefits
under this Agreement, in each case, shall be made in a manner that results in
noncompliance with the requirements of Section 409A of the Code, to the extent
applicable.

9.Notice.    Any written notice required or permitted by this Agreement shall be
mailed, certified mail (return receipt requested) or hand-delivered. Notice to
the Company shall be addressed to the Company's General Counsel at 1000 Main
St., Houston, TX 77002. Notice to you shall be addressed to you at your most
recent home address on record with the Company. Notices are effective upon
receipt.

10.Requirements of Law.    The granting of Restricted Stock Units and the
issuance of shares of Common Stock under the Plan will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

11.Miscellaneous.

(a)Severability.    If any term, provision, covenant or restriction contained in
this Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in this Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

2

--------------------------------------------------------------------------------



(b)Governing Law.    All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware.



12.Acceptance of Award.    You are deemed to accept this Award and to agree that
it is subject to the terms and conditions set forth in this Agreement and the
Plan unless you provide the Company written notification not later than 60 days
after the Grant Date of your rejection of this Award (in which case your Award
will be forfeited and you shall have no further right or interest therein as of
the Grant Date).



  GENON ENERGY, INC.



 

/s/ EDWARD R. MULLER


--------------------------------------------------------------------------------

Edward R. Muller
Chairman and Chief Executive Officer

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2.69



GENON ENERGY, INC. 2010 OMNIBUS INCENTIVE PLAN DIRECTORS' COMPENSATION PROGRAM
2011 RESTRICTED STOCK UNIT AWARD AGREEMENT
